Citation Nr: 1602262	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  09-12 183		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a hearing before the undersigned Veteran's Law Judge in March 2013.  A transcript of the hearing is of record.

The Board remanded this matter in May 2013 for further evidentiary development. The denial of the claim was continued as reflected in the November 2013 supplemental statement of the case and this matter was returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the Veteran's increased rating claim for PTSD in May 2013 to schedule a VA examination to determine the current severity of his PTSD.  The evidence shows that the Veteran was scheduled for a VA examination in June 2013.  There is a notation in the record that the Veteran failed to report to the scheduled VA examination in August 2013.  The Veteran submitted a statement in November 2013 in response to the November 2013 statement of the case that he went to the scheduled examination at American Lake VA Medical Center, but that the examiner did not show up.  He was rescheduled for another examination two weeks later, but he was advised by VA not to keep the appointment as the matter was being settled.  The Veteran requested that his examination be rescheduled.  In light of the foregoing, the Board finds that the Veteran should be scheduled for another VA examination to determine the current severity of the Veteran's PTSD.
Accordingly, the case is REMANDED for the following action:
1. Contact the Veteran and elicit from him the appropriate information and the consent to obtain any outstanding VA and/or private treatment records with respect to his claim on appeal.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims folder.
2. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination to determine the severity of his service-connected PTSD.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  Additionally, the examiner should comment on the extent to which the Veteran's service-connected PTSD impairs his occupational and social functioning. 

3. Upon completion of the foregoing, readjudicate the Veteran's claim based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

